Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-14 are currently under examination, wherein no claim has been amended in applicant’s reply filed on November 7, 2022.  Applicant’s election of Invention I, Claims 1-14, without traverse in the reply is acknowledged.  The non-elected Invention II, Claim 15-20, has been withdrawn by the applicant in the same reply.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US Pub. 2015/0147222 A1).
	With respect to claims 1-14, Miura et al. (‘222 A1) discloses a steel plate comprising by mass 0.01-0.15% C, 0.02-0.20% Si, 0.45-2.00% Mn, 5.00-8.00% Ni, 1.00% or less Cr, 1.00% or less Mo, 0.005% or less rare earth metal (e.g. La), 0.003% or less B, 0.10% or less Ti, 0.10% or less V and a balance of Fe and incidental impurities (abstract and paragraphs [0024]-[0060]). The elemental content ranges disclosed by Miura et al. (‘222 A1) overlap the claimed ranges respectively. The lowest Si content of 0.02% disclosed by Miura et al. (‘222 A1) is close the highest Si contents of 0.01% and 0.001% as claimed in claims 7, 13 and 9, 14 respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed content ranges within or close to the content ranges disclosed by Miura et al. (‘222 A1) with an expectation of success because Miura et al. (‘222 A1) discloses the same utility over the entire disclosed content ranges.
Conclusions
3.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

11/25/2022